Title: To Thomas Jefferson from Henry Alexander Scammell Dearborn, 29 October 1822
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


Respected Sir,
Custom House Boston
Octo 29. 1822.—
I have this day put your wine &c. on board the Brig Richmond & written to B. Peyton Esqre to take charge of them, in Richmond.The expense is as follows.DutiesonMacaroni0.83〃〃oil & anchovies5.35〃〃wine32.70〃〃Bottles5.24Custom House fees4044.52Freight from France24.09wharfages & landing1.04shipping &c1.04Trucking3.24Dollars. =73.93I have paid the above named sums.With the highest respect your most Obt. St.H. A. S. Dearborn